Per Cur.

When Wray was discharged on the mesne process at the suit of the plaintiffs, and a bond given pursuant to the act to appear and comply with the law, they could have no power *183afterwards to take out the ca. sa. against 'him. Such a procedure contravenes the whole spirit of the law, and renders its provisions nugatory. The court or any judge in the vacation might order the party to be discharged, the issuing of the ca. sa. being an abuse of the process of the court. Wils. 369. Vin. Hab. Cor. 215. pl. 3.
Judgment for the defendant.